UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period fromto Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange act. Large Accelerated filer Accelerated Filer Non-accelerated FilerSmaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of May 3, 2013, 3,587,299 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY REPORT INDEX Page No. Facing Sheet 1 Index 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 5 Consolidated Statements of Stockholders’ Equity (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1A. Risk Factors 24 Item 6. Exhibits 25 Signatures 26 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of allowance of $138,000 (unaudited) and$138,000 Prepaid expenses and other Total current assets Property and equipment, net Intangibles, net Capitalized software, net Goodwill Restricted cash Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Total current liabilities Long-term liabilities: Deferred tax liability Commitment and contingencies Stockholders’ equity: Convertible redeemable preferred stock, $.01 par value, shares authorized 5,000,000; issued and outstanding 826,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,629,000; outstanding 3,587,000 Additional paid-in-capital Accumulated deficit, including accumulated comprehensive loss of of $1,082,000 and$319,000 (26,825,000 ) (25,743,000 ) Less:treasury stock at cost, 42,000 shares (208,000 ) (208,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues: Software license fees $ $ Services and maintenance Total revenues Costs of revenues: Cost of software license fees Cost of services and maintenance Total cost ofrevenues Gross Profit Operating Expenses: Product development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest income Loss before income taxes ) ) Income tax expense Net loss ) ) Preferred dividend Net loss available tocommonstockholders $ ) $ ) Net loss $ ) $ ) Basic and diluted loss per shareavailable to common stockholders $ ) $ ) Weighted average shares outstandingused in computing basic and diluted lossper common share See accompanying notes to the consolidated financial statements. 4 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment ) Change in unrealized gain on available for sale investments Comprehensive loss $ ) $ ) See accompanying notes to the consolidated financial statements. 5 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Three Year Months Ended Ended March 31, December 31, (Unaudited) Convertible redeemable preferred stock Balance, beginning and end of period $ $ Common stock Balance, beginning and end of period Additional paid-in capital Balance, beginning of period Exercise of stock options - Dividends paid (75,000 ) (300,000 ) Stock based compensation Balance, end of period Accumulated deficit Balance, beginning of period (25,743,000 ) (25,424,000 ) Comprehensive loss (1,082,000 ) (319,000 ) Balance, end of period (26,825,000 ) (25,743,000 ) Treasury stock, at cost Balance, beginning and end of period (208,000 ) (208,000 ) Total stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 6 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Depreciation and amortization Stock-based compensation Deferred income tax Changes in operating assets and liabilities: Receivables Prepaid expenses and other ) Accounts payable and accrued expenses ) Deferred revenues ) Other assets Net cashprovided by (used in) operating activities ) Cash flows from investing activities: Sale of short term investments - Purchases of short term investments ) - Purchases of property and equipment - ) Capitalized software development costs ) ) Increase in restricted cash ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividend payments on preferred stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 7 Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Continued) ASTEA INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The consolidated financial statements at March 31, 2013 for the three month periods ended March 31, 2013 and2012 of Astea International Inc. and subsidiaries (“Astea” or the "Company") are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The following unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto, included in the Company’s latest annual report (Form 10-K) and our Form 10-Q’s for the quarters ended March 31, 2012, June 30, 2012, and September 30, 2012. The interim financial information presented is not necessarily indicative of results expected for the entire year ending December 31, 2013. At March 31, 2013, the Company had a working capital ratio of .63:1, with cashand investments available for sale of $1,409,000.The Company believes that it has adequate cash resources to make the investments necessary to sustain its continuing operations for the next twelve months.The Company has projected revenues for 2013 that will generate enough funds to sustain its continuing operations.In addition, the Company has continued with a number of cost containment programs which are expected to monitor the cost of operating the business. The Company expects its cash from operations to fund all of its financing needs for the upcoming year.However, if actual results trail expectations, the Company has plans in place to reduce operating expenditures appropriately in order to continue to fund all required expenditures.The Board of Directors from time to time reviews the Company’s forecasted operations and financial condition to determine whether and when payment of a dividend or dividends is appropriate.The Company does not plan any significant capital expenditures in 2013 other than to replace its existing capital equipment as it becomes obsolete.In addition, it does not anticipate that its operations or financial condition will be affected materially by inflation. 2. RECENTY ADOPTED ACCOUNTING GUIDANCE In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance on disclosure requirements for items reclassified out of Accumulated Other Comprehensive Income (AOCI). This new guidance requires entities to present (either on the face of the income statement or in the notes) the effects on the line items of the income statement for amounts reclassified out of AOCI. The new guidance was effective for us beginning January1, 2013. Other than requiring additional disclosures, this did not have material impacts on our financial statements. 3.FAIR VALUE OF FINANCIAL INSTRUMENTS The Company defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 - Valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. 2. Level 2 - Valuations based on inputs on other than quoted prices included within Level 1, for which all significant inputs are observable, either directly or indirectly. 8 3. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The inputs reflect the Company’s assumptions about the assumptions a market participant would use in pricing the asset. The carrying amounts of cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable and accrued expenses at face value approximate fair value because of the short maturity of these instruments. Investments classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. Fair value is calculated based on publicly available market information or other estimates determined by management. We employ a systematic methodology on a quarterly basis that considers available quantitative and qualitative evidence in evaluating potential impairment of our investments. If the cost of an investment exceeds its fair value, we evaluate, among other factors, general market conditions, credit quality, the duration and extent to which the fair value is less than cost, and for equity securities, our intent and ability to hold, or plans to sell, the investment. For fixed income securities, we also evaluate whether we have plans to sell the security or it is more likely than not that we will be required to sell the security before recovery. We also consider specific adverse conditions related to the financial health of and business outlook for the investee, including industry and sector performance, changes in technology, and operational and financing cash flow factors. Once a decline in fair value is determined to be other-than-temporary, an impairment charge is recorded to other income (expense) and a new cost basis in the investment is established. The fair value of goodwill is determined by estimating the expected present value of future cash flows without reference to observable market transactions. 4. CONCENTRATION OF CREDIT RISK Financial instruments, which potentially subject the Company to credit risk, consist of cash equivalents and accounts receivable.The Company’s policy is to limit the amount of credit exposure to any one financial institution.The Company places investments with financial institutions evaluated as being creditworthy, or investing in short-term money market which are exposed to minimal interest rate and credit risk.Cash balances are maintained with several banks.Certain operating accounts may exceed the Federal Deposit Insurance Corporation (FDIC) limits. The Company sells its products to customers involved in a variety of industries including information technology, medical devices and diagnostic systems, industrial controls and instrumentation and retail systems.While the Company does not require collateral from its customers, it does perform continuing credit evaluations of its customer’s financial condition. 5.INVESTMENTS AVAILABLE FOR SALE Investments that the Company designated as available-for-sale are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive income (loss).The Company bases the cost of the investment sold on the specific identification method.The available-for-sale investments consist of mutual funds.If an available-for-sale investment is other than temporarily impaired, the loss is charged to either earnings or stockholders’ equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. On March 31, 2013 and December31, 2012 the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). 9 The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of available-for-sale securities by major security type and class of security at March 31, 2013 and December 31, 2012 were as follows: Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Aggregate fair value At March 31, 2013 Available-for-sale: Mutual Funds $ $ $
